 

Case 2:19-cv-08725-JMV-JAD Document1 Filed 03/19/19 Page 1 of 5 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

WEINER LAW GROUP LLP
STEFANI C SCHWARTZ, ESQ.
629 Parsippany Road
Parsippany, NJ 07054-0438
Phone: (973} 403-1100
Attorneys for Defendants

 

Richard M. Zelma,

Plaintiff,
Vv.

PENN LLC d/b/a PULSETV. COM fan
Illinois limited liability
company) and PULSE DIRECT, INC.
d/b/a PULSETV.COM (an Illinois
corporation), and Jaffer Ali,
as President cf PULSE DIRECT,
INC. and Does’ (1010 and ABC
Corporations’ (1-10); each
acting individually, in concert
or aS a group,

Defendants.

 

 

Civil Case No.

From the: Superior Court of New
Jersey, Law Division,

Bergen County,

Docket No. BER-L-001326-19

Electronically Filed
NOTICE OF REMOVAL TO THE .

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY

TO: THE CLERK AND THE HONORABLE JUDGES
OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

Defendants, PENN LLC d/b/a PULSETV.COM, PULSE DIRECT, INC.

d/b/a PULSETV.COM, and Jaffer Ali (collectively “Defendants”),

hereby file the within Notice of Removal, pursuant to 28 U.S.C. §

 

1441, of this action from the Superior Court of New Jersey, Law

Division, Bergen County, Docket No. BER-L-001326-19,

{“State

Action”) in which it is now pending, to the United States District

(00771267; 1 }

 

 

 

 
 

Case 2:19-cv-08725-JMV-JAD Document1 Filed 03/19/19 Page 2 of 5 PagelD: 2

Court for the District of New Jersey, Newark Vicinage. Removal of
this matter from the Superior Court of New Jersey to the United
States District Court is proper for the reasons set forth below:
1. On February 15, 2019, Richard M. 4elma (“Plaintiff”)
commenced a civil action in the Superior Court of the State cf New

Jersey, Law Division, Bergen County, captioned Richard M. Zelma v.

 

PENN LLC d/b/a PULSETV.COM (an Iliinois limited liability company)

 

and PULSE DIRECT, INC. d/b/a PULSETV.COM (an Illinois

 

corporation), and Jaffer Ali, as President of PULSE DIRECT, INC.

 

and Does’ (1010 and ABC Corporations’ (1-10); each acting

 

 

individually, in concert or as a group, by filing a Complaint,
which was docketed BER-L-001326-19, annexed hereto as Exhibit A.

2. On or about February 27, 2019, Defendants were served
with the Complaint in the State Action. Proof of service is annexed
hereto as Exhibit B.

3. In Count One of the Complaint, Plaintiff alleges that
Defendants violated the Telephone Consumer Protection Act
(“TCPA”’), 47 U.S.C. §§ 227 (b) (1) (A) (iii), when they allegedly
initiated unlawful texts to his cellular telephone using an
automated telephone dialing system without Plaintiff’s consent.
Plaintiff alleges $3,000.00 in damages as a result of this
violation.

4, In Count Two of the Complaint, Plaintiff alleges that

Defendants violated 47 U.S.C. §§ 227(c) (5) (C) when they allegedly

1577461_1 2

 

 
 

 

 

Case 2:19-cv-08725-JMV-JAD Document 1 Filed 03/19/19 Page 3 of 5 PagelD: 3

solicited his telephone number, which was on the Federal Trade
Commission’s no-call list. Plaintiff alleges $3,000.00 in damages
as a result of this violation.

5. In Count Three of the Complaint, Plaintiff alleges that
Defendants violated 47 U.S.C. §$§ 227 (b) (3) (C) when they allegedly
knowingly and willingly solicited Plaintiff and initiated text
messages directed at him without prior consent, under false
pretenses. Plaintiff alleges $18,000.00 in treble damages as a
result of this violation.

6. In Count Four of the Complaint, Plaintiff alleges that
Defendants violated the New Jersey Consumer Fraud Act, N.J.S.A,
§56:8-130, when they allegedly engaged in prohibited solicitation
and initiated text messages to Plaintiff with an intent to market
their products, goods, or services. Plaintiff alleges $54,000.00
in treble damages as a result of this viclation.

7. As of this date, Defendants have not filed a responsive
pleading in this action commenced by Plaintiff in the Superior
Court of New Jersey, Law Division, Bergen County.

8. Defendants are entitled to the removal of this matter
as this Court has subject matter jurisdiction of this action
pursuant to 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1331
(diversity), and pursuant to 28 U.S.C. § 1367(a) (supplemental

Jurisdiction), since the State law claims are so related to the

1577461_1 3

 
 

 

 

 

Case 2:19-cv-08725-JMV-JAD Document1 Filed 03/19/19 Page 4 of 5 PagelD: 4

Federal claims that they form part of the same case under the
United States Constitution.

9, Defendants are entitled to the removal of this matter,
pursuant to 28 U.5.C. § 1446(b), as this Petition of Removal has
been filed within thirty (30) days of service of the Complaint in
the State Action.

10. This matter is therefore properly removed to this Court,
pursuant to 28 U.S.C. § 1441({a), because the district courts shall
have original jurisdiction of all civil actions arising under the
Constitution, laws or treaties of the United States.

11. Accordingly, this matter should be removed to the United
States District Court for the District of New Jersey by virtue of
the provisions of 28 U.S.C. § 1441{a) and 28 U.S.C. § 1446{b).

12. The document annexed hereto as Exhibit A comprises all
of the pleadings filed in the State Court in this matter.

13. Simultaneously with the filing of this Petition of
Removal, Defendants have given written notice of the removal to
Plaintiff and the Clerk of the Superior Court for Bergen County,
New Jersey pursuant to 28 U.S.C. § 1446(d).

14. Defendants reserve all defenses available to them at
law, in equity or otherwise. Defendants do not waive any defenses

available to them by filing the instant Petition of Removal.

1577461_1 4

 
 

 

 

Case 2:19-cv-08725-JMV-JAD Document1 Filed 03/19/19 Page 5 of 5 PagelD: 5

WHEREFORE, Defendants respectfully request that this action,
now pending in the Superior Court, Law Division, Bergen County, be
removed to the United States District Court for the District of
New Jersey.

WEINER LAW GROUP, LLP
Attorneys for Defendants

By: /s/ Stefani C Schwartz
STEFANI C SCHWARTZ

 

Dated: March 19, 2019

1577461_1 5

 
